Citation Nr: 1725360	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating (or evaluation) for GERD, in excess of 0 percent from September 24, 2008 to May 1, 2010, and in excess of 10 percent from May 1, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1996 to February 2002, and from August 2006 to September 2008.  (While a draft DD Form 214 lists the final date of separation from active service to be in October 2009, in April 2010, the Veteran submitted a DD Form 215, Correction to DD Form 214, which indicated the service separation date was corrected to September 23, 2008.  See also November 2016 Board decision.) 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and the Appeals Management Center (AMC).  The current agency of original jurisdiction (AOJ) is the VA RO in Roanoke, Virginia.  Claims for service connection for GERD and sleep apnea were received in June 2009.  

The October 2009 rating decision granted service connection for GERD and assigned a noncompensable (0 percent) initial disability rating effective June 8, 2009 (the date the service connection claim was received by VA) and denied service connection for sleep apnea.  In November 2016, the Board granted an earlier effective date of September 24, 2008 (the day after the Veteran's separation from active service) for the grant of service connection for GERD (implemented by a November 2016 rating decision) and remanded the issues of a higher initial compensable disability rating for GERD and service connection for sleep apnea for additional development.  An April 2017 rating decision granted a 10 percent disability rating for GERD effective May 1, 2010, creating "staged" initial disability ratings.  

Pursuant to the November 2016 Board remand instruction, additional VA treatment records were obtained and associated with the claims file.  In December 2016 correspondence, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the GERD and sleep apnea and asked the Veteran to submit any private treatment records or lay statements regarding symptoms associated with GERD and sleep apnea.  No response to the December 2016 letter has been received from the Veteran.  

VA examinations were scheduled in January 2017 to assist in determining the current nature and severity of the service-connected GERD and the nature and etiology of the claimed sleep apnea and notice was sent to the Veteran.  The Veteran did not appear for the scheduled VA examinations in January 2017 - part of the development ordered by the previous remand.  As such, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).    

In a March 2010 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge in Washington, DC, which was subsequently scheduled for March 2016, and notice was sent to the Veteran.  The Veteran did not report for the scheduled Board hearing and has not provided good cause for not attending or requested the hearing be rescheduled.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2016).  


FINDINGS OF FACT

1.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a current diagnosed sleep disorder, to include sleep apnea.

2.  For the entire initial rating period from September 24, 2008, the Veteran's GERD has been manifested by epigastric distress, pyrosis, regurgitation, reflux, occasional dysphagia, and occasional substernal pain, which are not productive of considerable impairment of health.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include sleep apnea, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period from September 24, 2008 to May 1, 2010, the criteria for an initial disability rating of 10 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016). 

3.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met or more nearly approximated for any part of the initial rating period from September 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in June and October 2009, prior to the initial adjudication of the service connection claims in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Further, with respect to the issue of higher initial ratings for GERD, this appeal come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, military hospital outpatient treatment records, VA treatment records, VA examination reports, and lay statements.

The AOJ (in a December 2016 letter) requested that the Veteran submit any private treatment records with respect to the disabilities on appeal or provide the necessary authorizations for VA to obtain these treatment records on his behalf.  No response has been received to the December 2016 letter nor has the Veteran submitted additional private treatment records.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issues on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).       

In the October 2009 notice of disagreement, the Veteran contended that the June 2009 VA examiner may have gotten him mixed up with another patient because the reported symptoms were not fully captured on the VA examination report or in the October 2009 rating decision.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the June 2009 VA examiner's findings, the Veteran has not provided a specific reasons to call into question the professional competence of the VA examiner; therefore, the VA examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  

Next, while the Veteran has contended that the June 2009 VA examination report was in some manner recorded incorrectly, he has not provided specific evidence or reasons to support this contention.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Further, the Board has considered, and found credible, the Veteran's reported GERD symptoms discussed in detail below. 

Additionally, in accordance with the Board's November 2016 remand instructions, VA examinations were scheduled for January 2017, and notice was sent to the Veteran.  A report from the VA Medical Center (VAMC) notes that the Veteran failed, without explanation, to report for the scheduled examination.  The April 2017 supplemental statement of the case, following verification of the mailing address, informed the Veteran of the failure to report for the VA examinations scheduled in January 2017. 

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled VA examinations and the Veteran has not offered a reason for his failure to report.  There is no indication in the record that the letter notifying the Veteran of the January 2017 VA examinations was not received.  See Ashley, 2 Vet. App. 62 (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The AOJ confirmed the Veteran's current mailing address and none of the correspondence sent to the Veteran was returned to VA as undeliverable.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2016).

Based on the above, the Board finds that the June 2009 VA examination report, in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues of a higher initial rating for GERD and service connection for sleep apnea.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for Sleep Apnea 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.	 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran has claimed service connection for sleep apnea.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has current sleep apnea or other sleep disorder; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2016) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.  

While the Veteran had service during the Persian Gulf War era, the service personnel records do not reflect that he had service in the Southwest Asian Theater; therefore, he is not a "Persian Gulf veteran" and the provisions of 38 U.S.C.A.	 § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016) are not for application.  The 
DD Forms 214 reflect that the Veteran had service in Afghanistan, which is not considered the Southwest Asian Theater of operations, from February 2008 to September 2009.

The contention liberally construed for the Veteran is that his claimed sleep disorder is related to the service-connected GERD.  See June 2009 service connection claim.  In a March 2010 notice of disagreement, the Veteran contended that he has sleep apnea because he wakes up from sleep violently gasping for air because of reflux or esophageal regurgitation going down the windpipe.  The Veteran reported missing many days of work because he could not sleep because of esophageal regurgitation during the night.  

First, the Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosed sleep disorder, to include sleep apnea.  Post-service treatment record do not reflect treatment for a sleep disorder, to include sleep apnea.  A March 2009 military hospital outpatient treatment record notes that the Veteran would awaken from sleep with a burning sensation in the esophagus and emesis coming out of his nose.  The treatment record notes that gastrointestinal symptoms occur mainly at night affecting sleep.  A May 2010 VA treatment record notes that the Veteran reported symptoms of aspirating and waking up choking.   

At the June 2009 VA examination, the Veteran reported persistent acid reflux, especially at night, to the point that he frequently cannot sleep due to awakening choking and coughing.  The June 2009 VA examiner noted no history of sleep apnea symptoms.  The VA examiner noted that the Veteran had poor sleep quality due to reflux symptoms.  

The June 2009 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination to reach the conclusions that the Veteran did not have any history of sleep apnea symptoms, but rather had poor sleep quality due to symptoms associated with the service-connected GERD.  The VA examiner had the requisite medical expertise to render this conclusion.  As such, the Board finds the June 2009 VA examination report to be highly probative.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  The Board finds that the weight of the evidence in this case is against finding a current diagnosed sleep disorder, to include sleep apnea, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  

Further, while the Veteran is competent to relate some symptoms that may be associated with sleep apnea, including poor sleep quality and frequent awakenings, under the facts of this case, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex sleep disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Such disorders are medically complex because of multiple potential etiologies, the specialized testing required to diagnose, and observable symptomatology that can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Sleep disorders are diagnosed primarily on clinical findings and physiological testing, such as a polysomnogram.  Diagnosing sleep disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as frequent awakening, and requires specific medical knowledge and training, specific sleep study testing, and observation of symptoms such as apnea that the Veteran cannot observe while asleep.  The Veteran has not been shown to have such knowledge, training, or experience.

Further, the Veteran is already service connected for GERD which, as discussed below, is rated as 10 percent disabled based on numerous gastrointestinal symptoms, including regurgitation, which causes the Veteran to wake frequently at night due to choking sensations.
 
For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current sleep disorder, to include sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Ratings for GERD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating period from September 24, 2008 to May 1, 2010, and a 10 percent disability rating from May 1, 2010, for GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hernia hiatal).  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  

Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.    

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id.

Throughout the course of this appeal, the Veteran has contended that the service-connected GERD has been manifested by more severe symptoms than that contemplated by the noncompensable and 10 percent initial disability ratings assigned.  In an October 2009 notice of disagreement, the Veteran reported heartburn (pyrosis), regurgitation in the esophagus, and substernal pain.  The Veteran contended that these symptoms alone warrant a 10 percent disability rating and that he has additional symptoms associated with GERD.  The Veteran contended that at least a 30 percent disability rating should be assigned.  In a July 2016 written statement, the representative contended that the Veteran's GERD has manifested by symptoms that equate to at minimum a 10 percent initial disability rating for the entire rating period. 

April 2007 service treatment records note that the Veteran reported heartburn with reflux for the previous one year at least two times per week.  The Veteran reported heartburn and fatigue since the previous night.  The service treatment records note that the symptoms are usually connected with lying down and a sensation of reflux of food without heartburn.   

March 2009 military hospital outpatient treatment records note a one year history of reflux that was now severe.  The Veteran reported awakening with a burning sensation in the esophagus and emesis coming through the nose.  The Veteran reported severe reflux for the previous several weeks and limited benefit from medication with symptoms of epigastric pain and severe reflux occurring mainly at night when reclining affecting sleep.  

At the June 2009 VA examination, the Veteran reported progressive, persistent acid reflux, especially at night to the point of going up into the nose that is controlled with Gaviscon and over-the-counter acid blockers.  The Veteran reported he frequently cannot sleep due to awakening choking and coughing.  The VA examination report notes a history of heartburn.  A normal abdomen/gastrointestinal examination was noted.  The Veteran reported two weeks lost time from work over the previous 12-month period due to respiratory illness and lack of sleep from reflux.  Poor sleep quality due to reflux symptoms was noted.  

In the October 2009 notice of disagreement, the Veteran reported frequent pain in the esophagus after reflux episodes that caused painful swallowing (dysphagia), substernal pain in the chest, and heartburn (pyrosis).  The Veteran indicated that he experiences frequent vomiting through his nose and mouth and sometimes wakes up from sleep violently gasping for air because the reflux/esophageal regurgitation went down his windpipe.    

A February 2010 VA treatment record notes longstanding symptoms of GERD that are worse at night with no chest pains (other than reflux symptoms) or dyspnea.  The treatment record notes that the Veteran is currently taking over-the-counter medication to manage the GERD symptoms.  A May 2010 VA treatment record notes that the Veteran reported continued reflux and localized epigastric distress regardless of intake of food with dysphagia, continuous burping to relieve pressure, and bloated feeling.  The Veteran reported episodes of aspirating and waking up choking. 

A February 2012 VA treatment record notes recurrent symptoms of GERD and a direction to resume omeprazole.  A July 2012 VA treatment record notes the Veteran was seen for severe reflux symptoms and referred to a private emergency department due to atypical chest shooting down the right arm to rule out a heart disorder.  The VA treatment record notes that the GERD symptoms were controlled with use of omeprazole.  August 2012 VA treatment record notes that the Veteran has symptoms of reflux on omeprazole.   

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire initial rating period from September 24, 2008, the Veteran's GERD has been manifested by epigastric distress, pyrosis, regurgitation, reflux, occasional dysphagia, and occasional substernal pain, which are not productive of considerable impairment of health, and more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 7346.  38 C.F.R. §§ 4.3, 4.7, 4.114.  Although the Veteran's reflux symptoms appear somewhat controlled by prescription medication, the Board may not consider the ameliorative effects of the medication where such effects are not explicitly contemplated by the rating criteria, such as in this case.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

The Board also finds that the weight of the lay and medical evidence of record demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or nearly approximated for any part of the initial rating period from September 24, 2008.  The weight of the evidence of record reflects that the symptoms of GERD have not been productive of considerable impairment of health.  Nor has the Veteran contended otherwise.  To the extent that the VA treatment records reflect that the Veteran had a 30 pound unintentional weight loss (a symptom contemplated by the criteria for a 60 percent rating under Diagnostic Code 7346), such symptoms have not been attributed to the service-connected GERD, but rather to non-service-connected reactive arthritis and heart disease.  See July to August 2012 VA treatment records.  In the absence of any gastrointestinal symptomatology that is productive of considerable impairment of health associated with the GERD, the Board finds that a rating in excess of 10 percent is not warranted at any point during the initial rating period from September 24, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.114.

Extraschedular Referral Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for GERD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular referral analysis, the Board finds that all the symptomatology and impairment caused by the GERD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The GERD has been manifested by epigastric distress, pyrosis, regurgitation, reflux, occasional dysphagia, and occasional substernal pain, which are not productive of considerable impairment of health.  The schedular rating criteria (Diagnostic Code 7346) specifically provide for disability ratings for hiatal hernia, to which the GERD is rated by analogy, based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain, as well as the impact of such symptoms on overall health.  See 38 C.F.R. § 4.114.  In this case, comparing the disability level and symptomatology of the reflux esophagitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The June 2009 VA examination report notes that the Veteran was employed at VA.  While the evidence of record reflects that the Veteran stopped working at VA in November 2009, an August 2012 VA treatment record notes that the Veteran was working as a nurse at a correctional center.  While the Veteran has made statements that he has missed some time from work due to service-connected disabilities (see June 2009 VA examination report), the Veteran has not contended that he is unemployed because of service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied. 

An initial disability rating for GERD of 10 percent for the period from September 24, 2008 to May 1, 2010 is granted; an initial disability rating in excess of 10 percent, for the entire initial rating period from September 24, 2008, is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


